Citation Nr: 0804036	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The Board observes that, although not explicitly stated, the 
August 2004 rating decision apparently determined that new 
and material evidence had been received in order to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.  The Board is, however, required to consider the issue 
of finality prior to any consideration on the merits.  See 38 
U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Thus, the issues have been 
characterized as shown on the first page of this decision.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence added to the record since the final September 1995 
RO denial is neither cumulative nor redundant of the evidence 
of record at the time of the decision and raises a reasonable 
possibility of substantiating the veteran's claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, VA had a duty to notify the veteran what 
information or evidence was needed in order reopen the claim 
for service connection for PTSD.  In the decision below, the 
Board has reopened the veteran's claim for service connection 
for PTSD, and therefore, regardless of whether the notice 
requirements under the law have been met in this case, no 
harm or prejudice to the appellant has resulted.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In September 1995, the veteran's claim for service connection 
for PTSD was denied, and he was advised of the decision and 
his appellate rights.  He did not appeal that decision, and 
it is final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  Thereafter, VA received 
the veteran's application to reopen his claim for service 
connection for PTSD in July 2003.  

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) were made, effective August 29, 
2001 and apply to all claims filed after that date.  See 
66 Fed. Reg. 45,620 (August 29, 2001).  As the veteran filed 
his application to reopen his claim of entitlement to service 
connection for PTSD in July 2003, the August 29, 2001 
definition of new and material evidence, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).
In the September 1995 rating decision, the RO determined that 
PTSD was not shown to have been incurred in service because 
the veteran neither had a verified in-service stressor or a 
current diagnosis of PTSD.  Since that decision, the veteran 
has submitted two personal statements dated in February 2004 
and April 2006.  Additionally, VA treatment records dated 
from January 2004 to November 2005 are of record.  This 
evidence relates to unestablished facts necessary to 
substantiate the claim, in that the statements provide 
details on various stressors the veteran alleges he 
experienced while serving in Vietnam, and the medical 
evidence addresses the question of a current diagnosis of 
PTSD.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  The appeal is 
allowed to this extent only, subject to further action as 
discussed below.


REMAND

The veteran contends that his current PTSD is a result of 
being exposed to stressors such as rocket and mortar attacks, 
weapons fire, seeing friends killed, accidentally hitting a 
Vietnamese girl with his Jeep, and personal assault.  
Therefore, he contends that service connection is warranted 
for PTSD.  The Board finds that a remand is necessary for 
further development of the record.  

Subsequent to certification to the Board, in April 2006, the 
veteran submitted an additional stressor statement.  In this 
statement, the veteran alleges that on May 21, 1967, he was 
beaten and sexually assaulted outside a club.  This claimed 
stressor was not reported prior to this statement, and 
therefore, the case must be remanded to allow for attempted 
verification of this stressor.

Additionally, special notice requirements apply to claims for 
service connection for PTSD based on personal assault.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. 
§ 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  
As the veteran was not given notice of the special 
evidentiary requirements and procedures for PTSD claims based 
on personal assault, further development is necessary.

Further, the VCAA is applicable to the claim now before the 
Board.  In a letter dated October 2003, the veteran was 
advised of the evidence necessary to substantiate his new and 
material claim and entitlement to service connection, as well 
as his and VA's respective responsibilities in obtaining 
evidence.  However, the letter did not request that the 
veteran provide any evidence in his possession that pertains 
to his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Therefore, this remand for substantive development 
will also enable VA to provide appropriate notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b), which requests 
that he send any evidence pertinent to his claim to VA.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that requests that the he 
submit any evidence in his possession 
that pertains to his claim in 
accordance with Pelegrini, supra.  

Additionally, such letter should advise 
the veteran of the types of evidence he 
may submit to substantiate a claim for 
service connection for PTSD based on 
personal assault, to include sources of 
evidence such as a rape crisis center, 
counseling facility, and health clinic.  
The letter should also inform him that 
he can submit lay statements from those 
he may have confided in, such as a 
roommate, family member, chaplain, 
clergy or fellow service member.  He 
should be advised that he may also 
submit any evidence showing a change in 
behavior, to include anxiety or panic 
attacks or periods of depression, 
change in job performance and/or lower 
performance ratings, request for change 
in duty or unit assignment, increased 
use of leave without immediate reason, 
changes in use of prescription 
medicines, greater use of over-the-
counter medicines, obsessive behavior 
such as overeating or undereating, 
disregard for military or civilian 
authority, unexplained economic or 
social behavior changes, and alcohol or 
substance abuse.

2.	If, and only if, one or more of the 
veteran's claimed stressors is 
verified, the veteran should be 
scheduled for a VA examination to 
determine if he has PTSD as a result of 
his verified in-service stressor(s).  
The veteran's claims file, including a 
copy of this remand, should be 
forwarded to the examiner for review, 
and the examiner should note in his 
opinion that the file was available for 
review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether or not 
the veteran has PTSD.  Any diagnosis of 
PTSD must conform to the diagnostic 
criteria of the DSM-IV.  If the veteran 
otherwise satisfies the criteria for a 
diagnosis of PTSD, the examiner must 
determine whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran has PTSD as a result of a 
verified stressor, as documented in the 
claims file.

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the August 2005 
supplemental statement of the case.  If 
the claim remains denied, the veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


